DETAILED ACTION
This communication is responsive to the RCE amendment filed 06/07/2021.
Claims 1, 8-10 and 16 have been amended.
Claims 2 and 3 were previously canceled.
Claims 1, 4-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant Argument:
(A) On pages 11-14 of the Applicant’s arguments, see remarks, filed 06/07/2021, with respect to the rejection(s) of independent claim(s) 1 and 9 and their respective dependent claims under 35 U.S.C. 103 as being unpatentable over Yau et al. (US Pat. 10,321,317) in view of Osa et al. (US Pat. 10,764,734) in further view of supporting prior art have been fully considered and are persuasive.  Therefore, the rejection of the claims has been withdrawn.  However, upon further consideration, a new ground(s) of 

Applicant Argument:
(B) Applicant’s arguments with respect to the rejection(s) of claim 16 and its dependent claims under 35 U.S.C. 103 as being unpatentable over Yau in view of Osa in further view of supporting prior art have been fully considered and are persuasive.  Therefore, the rejection of the claims has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for these claims under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pat. 10,321,317 B2) in view of Osa et al. (US Pat. 10,764,734 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US Pub. 2017/0192723 A1 filed 06/15/2015) in view of Osa et al. (US Pat. 10,764,734 B2).
As to claim 1, Ichikawa discloses:
“A method comprising: 
, the user device configured to uniquely correspond to an administrative user in providing the identity information” (Ishikawa, pars. 0071 and 0079-0080; user authentication unit 21 of the image forming apparatus 20 may be is configured to authenticate a user who has performed a log-in operation to the image forming apparatus 20, based on user information stored, i.e., user ID, password and authority information; the authority information associated with a particular user ID for an administrator permits the administrator to update (write) the communication information of the information medium 30, e.g., an NFC chip) ;
“determining, by the user device, according to a response of the device to the near-field communication signal, that the device determines the logged-in user as [[an]]the administrative user corresponding to the device” (Ishikawa, fig. 10, pars.  0105 and 0107-0110, steps S1001-0110; the user performs a QR code reading operation through the input device 101 of the mobile terminal 10 to capture the QR code image displayed on the operation panel 202 of the image forming apparatus 20; control unit 11 transmits to the code information determining unit 13 a request of determination as to whether the updating of the information medium 30 is permitted, i.e., when the authority information 4100 included in the code information 4000 is "administrator");
“establishing, by the user device, a near-field communication connection with the device to configure the device (Ishikawa, par. 0030; the mobile terminal 10 is connectable to the network N1 by radio can communicate with information medium 30 attached to the image forming apparatus by near-field communication).

“sending, by the user device, a configuration request for the device to a server, the configuration request instructing the server to return a digital digest corresponding to the device, the digital digest including an activation code of the device.”
However, Osa discloses:
“sending, by the user device, a configuration request for the device to a server, the configuration request instructing the server to return a digital digest corresponding to the device, the digital digest including an activation code of the device” (Osa, fig. 2,  col. 5 lines 19-28; master device 230 generates an NFC payload 250 in response to a user requested service operation configuration 252; the master device 230 generates an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.) and transmits the payload using NFC connection to client device 240).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ishikawa with Osa in order to provide mechanisms that allow manufacturers and OEMs the ability to maintain robustness and security for their products throughout the device lifecycle, including authentication of data validity and verification of authorization to control the respective service operations using NFC interactions to communicate with a target device for a particular service operation (Osa, col. 2 lines 35-46).

As to claim 9, Ishikawa discloses:

one or more processors; and 
one or more memories stored thereon computer readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (Ishikawa, pars. 0038 and 0051-0053; printing system 1 may include a printing server, e.g. image forming apparatus 20 with CPU 211, memories 212-215 storing program instruction and NFC Device 301, which accumulates a print job received from the mobile terminal 10) comprising: 
“acquiring identity authentication information of an administrative user corresponding to a device when receiving a configuration request for the device sent by a preset user via a user device, the identity authentication information provided by the user device uniquely corresponding to a user with an administrative permission” (Ishikawa, pars. 0071 and 0079-0080; user authentication unit 21 of the image forming apparatus 20 may be is configured to authenticate a user who has performed a log-in operation to the image forming apparatus 20, based on user information stored, i.e., user ID, password and authority information; the authority information associated with a particular user ID for an administrator permits the administrator to update (write) the communication information of the information medium 30, e.g., an NFC chip). 
Ishikawa does not explicitly disclose:
“the identity authentication information including a digital digest corresponding to the device, the digital digest including an activation code of the device; and 

However, Osa discloses:
“the identity authentication information including a digital digest corresponding to the device, the digital digest including an activation code of the device” (Osa, fig. 2,  col. 5 lines 19-28; master device 230 generates an NFC payload 250 in response to a user requested service operation configuration 252; the master device 230 generates an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.) and transmits the payload using NFC connection to client device 240).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ishikawa with Osa in order to provide mechanisms that allow manufacturers and OEMs the ability to maintain robustness and security for their products throughout the device lifecycle, including authentication of data validity and verification of authorization to control the respective service operations using NFC interactions to communicate with a target device for a particular service operation (Osa, col. 2 lines 35-46). 
“returning the identity authentication information to the user device for sending a near-field communication signal including the identity authentication information to the device” (Osa, fig. 2,  col. 5 lines 19-28; master device 230 generates an NFC payload 250 in response to a user requested service operation configuration 252; master device 230 generates an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.) and transmits the payload using NFC connection to client device 240).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ishikawa with Osa in order to provide mechanisms to allow manufacturers and OEMs the ability to maintain robustness and security for their products throughout the device lifecycle, including authentication of data validity and verification of authorization to control the respective service operations using NFC interactions to communicate with a target device for a particular service operation (Osa, col. 2 lines 35-46).

As to claim 10, Ishikawa and Osa disclosed the invention of claim 9.  Ishikawa further discloses: 
“wherein the near-field communication signal instructs the device to determine according to the identity authentication information that the preset user has an administrative permission, and to establish a near-field communication connection with the user device to allow the user device to configure the device” (Ishikawa, fig. 10, pars.  0105 and 0107-0110, steps S1001-0110; the user performs a QR code reading operation through the input device 101 of the mobile terminal 10 to capture the QR code image displayed on the operation panel 202 of the image forming apparatus 20; control unit 11 transmits to the code information determining unit 13 a request of determination as to whether the updating of the information medium 30 is permitted, i.e., when the authority information 4100 included in the code information 4000 is "administrator")

Claims 4-5, 12-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Osa in further view of Baba et al. (US Pat. 8,037,538 B2 filed 08/11/2005).
As to claim 4, Ishikawa and Osa disclosed the invention of claim 1.  Ishikawa does not explicitly disclose:  
“receiving, by the user device, the digital digest returned by the server as the identity information of the logged-in user.”
However, Baba discloses:
“receiving, by the user device, the digital digest returned by the server as the identity information of the logged-in user” (Baba, col. 16 lines 56-62; application gateway transmits server authentication value, e.g., hashed shared secret for client and server generated in step S54 and nonce 2, to client device). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Baba to have a server maintain a list of clients having a right to access the server. When the server receives an access request from a client, the server performs verification by using the list so as to eliminate an unauthorized access. (Baba, col. 2 lines 15-20).


“the digital digest is related to a random code previously generated and uploaded by the device.”
However, Baba discloses:
“the digital digest is related to a random code previously generated and uploaded by the device” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Baba to provide to provide an information processing method and device, that enables a determination of a right of an access from an external network to a device connected to an internal network, thereby only allowing a client having a proper right to access the device connected to the internal network and to use data (Baba, col. 2 line 64 - col. 3 line 5).
Baba further discloses:
“the random code is further recorded as a local random code on the device” (Baba, fig. 6, steps S55 and S56, col. 16 lines 56-62; client compares ServerAuth, e.g., hash of shared secret and Nonce1 received from server for authentication by client).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Baba to provide mutual authentication between a client and a server by having each 

As to claim 12, Ishikawa and Osa the invention of claim 9.  Ishikawa does not explicitly disclose:
“wherein; the digital digest is related to a random code previously generated and uploaded by the device, and the random code is further recorded as a local random code on the device; and 
the near-field communication signal instructs the device to generate a local digital digest related to the recorded local random code.”
However, Baba discloses:
“wherein; the digital digest is related to a random code previously generated and uploaded by the device, and the random code is further recorded as a local random code on the device” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the 
Baba further discloses:
“the near-field communication signal instructs the device to generate a local digital digest related to the recorded local random code” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53); and
“the preset user is determined as having an administrative permission when the digital digest matches the local digital digest” (Baba, col. 16 line 59 – col. 17 line 2   In step S56, the client compares the server authentication value [ServerAuth=h(Secret || Nonce1)] received from the application gateway with ServerAuth'=h(Secret || Nonce1) generated in the client device. If the both values match, that is, if ServerAuth=ServerAuth' is satisfied, the client determines that the application gateway that is now communicating with the client is the application gateway having the secret information held in the client, that is, secret information identical to Secret=GUID(C) || GUID(S), and that the application gateway is an authorized application gateway sharing the secret information based on the device registration sequence).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).

As to claim 13, Ishikawa, Osa and Baba disclosed the invention of claim 12.  Ishikawa does not explicitly disclose:
“wherein the digital digest is a digital digest of the random code.” 
However, Baba discloses:
“wherein the digital digest is a digital digest of the random code” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).
As to claim 14, Ishikawa and Baba disclosed the invention of claim 9.  Ishikawa does not explicitly disclose:
“wherein the digital digest is a digital digest of the random code and at least one of the following information: an activation code of the device, a serial number of the device, and identification information of a bound object of the device.”
However, Baba discloses:
(Baba, col. 16 lines 16-29;  the application gateway (server) identifies the client based on Digest=h(Secret) included in the data received from the client which is stored in a client identifying table indicating a correspondence between client identifiers and Digest=h(Secret) by performing a hash value calculating process based on the secret information (Secret) shared with the client, i.e., the server ID: GUID(S) and the client ID: GUID(C), in the device registration process).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Baba with Osa to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).

As to claim 21, Ishikawa and Osa disclosed the invention of claim 1.  Ishikawa does not explicitly disclose:
“wherein the digital digest further includes at least one of: a serial number of the device, or identification information of a bound object of the device.”
However, Baba discloses:

(Baba, col. 16 lines 16-29;  the application gateway (server) identifies the client based on Digest=h(Secret) included in the data received from the client which is stored in a client identifying table indicating a correspondence between client identifiers and Digest=h(Secret) by performing a hash value calculating process based on the secret information (Secret) shared with the client, i.e., the server ID: GUID(S) and the client ID: GUID(C), in the device registration process).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Osa in view of Baba in further view of Modarresi et al. (US Pat. 9,450,757 B2 filed 05/07/2014).
As to claim 6, Ishikawa, Osa and Baba disclosed the invention of claim 4.  Ishikawa does not explicitly disclose:

However, Modarresi discloses:
“adding, by the user device, the digital digest to the near-field communication signal as the identity information to instruct the device to generate a local digital digest related to the recorded local random code” (Modarresi, fig. 1, steps 120 and 130, col. 5 lines 16-28; the first device receives a digest value from the second device over a second communications channel, e.g., NFC, wherein the second device can be authenticated if the received digest value is consistent with a calculated digest value by the first device, at step 130.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa, Osa and Baba with Modarresi to authenticate communication between a first and second device via a first and second communication channels by utilizing a hashing protocol to calculate a digest value by the first and second devices that when matched, assures that secure communication can be established (Modarresi, col. 5 lines 16-28).  

As to claim 7, Ishikawa, Osa, Baba and Modarresi disclosed the invention of claim 6.  Ishikawa does not explicitly disclose: 
“wherein the establishing, by the user device, the near-field communication connection with the device to configure the device includes:
determining that the digital digest matches the local digital digest; and 

However, Modarresi discloses:
“wherein the establishing, by the user device, the near-field communication connection with the device to configure the device includes:
determining that the digital digest matches the local digital digest” (Modarresi, fig. 1, steps 120 and 130, col. 5 lines 16-28; first device receives a digest value from the second device over a second communications channel, e.g., NFC, wherein the second device can be authenticated if the received digest value is consistent with a calculated digest value by the first device, at step 130).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa, Osa and Baba with Modarresi to authenticate communication between a first and second device via a first and second communication channels by utilizing a hashing protocol to calculate a digest value by the first and second devices that when matched, assures that secure communication can be established (Modarresi, col. 5 lines 16-28).
Modarresi further discloses:
“establishing the near-field communication connection with the device” (Modarresi, fig. 1, steps 120 and 130, col. 5 lines 16-28; establish secure NFC communications between the first and second communication devices when the digest value from the first device matches the digest value from the second device).  

Claims 8 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Osa in view of Pineau et al. (US Pub. 2013/0214902 A1 filed 09/07/2012).
As to claim 8, Ishikawa and Osa disclosed the invention of claim 1.  Ishikawa does not explicitly disclose wherein: 
“the device is bound to a preset team, each member of the preset team being an administrative user.”
However, Pineau discloses wherein:
“the device is bound to a preset team, each member of the preset team being an administrative user” (Pineau, par. 0107 and 0117; control and monitoring computer (CMC 26) in communication permissions database 28 contains details of users, user IDs, permissions, and/or policies etc., which permits the CMC 26 to determine whether or not to allow access to a particular user to control or manage a particular device; a given user may be granted permission to a group of physical devices, or a group of users may be granted permission together for a given device; one group may be “Administrators”, “Security”, etc.. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Pineau to assign group members, e.g., administrators, access to devices for which they have been granted permission based on the group members access level of permissions to prevent unauthorized access to system resources, thereby protecting the integrity of the system from unauthorized use and or configuration (Pineau, par. 0013).
	The combination of Ishikawa, Osa and Pineau further discloses:
(Osa, col. 2 lines 47-55 and col. 5 lines 19-28; an NFC interaction provides a context-aware and automation-capable mechanism to transfer required authentication credentials that specifies a particular configuration for enabling the service operations between NFC endpoints; master device 230 generates an NFC payload 250 with the requested service operation configuration 252 as well as an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.)
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ishikawa with Osa  and Pineau in order to provide mechanisms to allow manufacturers and OEMs the ability to maintain robustness and security for their products throughout the device lifecycle, including authentication of data validity and verification of authorization to control the respective service operations using NFC interactions to communicate with a target device for a particular service operation (Osa, col. 2 lines 35-46).

As to claim 11, Ishikawa and Osa disclosed the invention of claim 9.  Ishikawa does not explicitly disclose wherein: 
“the preset user is an administrative user of a preset team; and 
the device is bound to the preset team.”

“the preset user is an administrative user of a preset team; and 
the device is bound to the preset team” (Pineau, par. 0107 and 0117; control and monitoring computer (CMC 26) in communication permissions database 28 contains details of users, user IDs, permissions, and/or policies etc., which permits the CMC 26 to determine whether or not to allow access to a particular user to control or manage a particular device; a given user may be granted permission to a group of physical devices, or a group of users may be granted permission together for a given device; one group may be “Administrators”, “Security”, etc.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Osa with Pineau to assign group members, e.g., administrators, access to devices for which they have been granted permission based on the group members access level of permissions to prevent unauthorized access to system resources, thereby protecting the integrity of the system from unauthorized use and or configuration (Pineau, par. 0013).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Osa in view of Baba further view of Ben Ayed (US Pat. 8,467,770 B1 filed 08/21/2012).
As to claim 15, Ishikawa, Osa and Baba disclosed the invention of claim 12.  Ishikawa does not explicitly disclose:

However, Ben Ayed discloses:
“updating a recorded digital digest according to an updated random code generated and uploaded by the device, wherein the updated random code is further used by the device to update the local random code” (Ben Ayed, col. 8 lines 29-40; update application can program short wireless token 11 to store one or more encryption or obfuscation functions identified by one or more function codes, and/or a random number).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa, Osa and Baba with Ben Ayed to secure a mobile terminal by establishing a short wireless connection between said at least one admin device and the mobile terminal and, provisioning the mobile terminal with said authentication device information, using a user’s ID, a device ID, NFC ID information to establish a secure connection between the devices (Ben Ayed, col. 2 lines 5-29).

Claims 16, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Baba in further view of Osa.
As to claim 16, Ishikawa discloses:
One or more [non-transmission] memories stored thereon computer readable instructions that, when executed by one or more processors, cause the one or more (Ishikawa, pars. 0038 and 0051-0053; printing system 1 may include a printing server, e.g. image forming apparatus 20 with CPU 211, memories 212-215 storing program instruction and NFC Device 301, which accumulates a print job received from the mobile terminal 10) comprising: 
“acquiring, by a device, identity information of a user of a user device included in a near-field communication signal sent by the user device when receiving the near-field communication signal, the user device configured to uniquely correspond to an administrative user in providing the identity information”(Ishikawa, pars. 0071 and 0079-0080; user authentication unit 21 of the image forming apparatus 20 may be is configured to authenticate a user who has performed a log-in operation to the image forming apparatus 20, based on user information stored, i.e., user ID, password and authority information; the authority information associated with a particular user ID for an administrator permits the administrator to update (write) the communication information of the information medium 30, e.g., an NFC chip).
“identifying, by the device, the identity of the user according to the identity information” (Ishikawa, par. 0080;  image forming apparatus 20 determines a user is an administrator of the printing system based on the user’s authority information); 
“determining, by the device, that the user is [[an]]the administrative user corresponding to the device” (Ishikawa, fig. 10, pars.  0105 and 0107-0110, steps S1001-0110; the user performs a QR code reading operation through the input device 101 of the mobile terminal 10 to capture the QR code image displayed on the operation panel 202 of the image forming apparatus 20; control unit 11 transmits to the code information determining unit 13 a request of determination as to whether the updating of the information medium 30 is permitted, i.e., when the authority information 4100 included in the code information 4000 is "administrator"); 
“establishing, by the device, a near-field communication connection with the user device to allow the user device to configure the device” (Ishikawa, par. 0030; the mobile terminal 10 is connectable to the network N1 by radio can communicate with information medium 30 attached to the image forming apparatus by near-field communication); 
Ishikawa does not explicitly disclose:
“uploading, by the device, a generated random code to a server.”
However Baba discloses:
“uploading, by the device, a generated random code to a server” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).
The combination of Ishikawa and Baba do not explicitly disclose:
“causing, by the device, the server to send a standard digital digest to a preset administrative user having an administrative permission to the device as identity 
However, Osa discloses:
“causing, by the device, the server to send a standard digital digest to a preset administrative user having an administrative permission to the device as identity information of the preset administrative user, the standard digital digest including an activation code of the device” (Osa, fig. 2,  col. 5 lines 19-28 and col. 7 lines 33-38; master device 230 generates an NFC payload 250 in response to a user requested service operation configuration 252; master device 230 generates an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.) and transmits the payload using NFC connection to client device 240; the NFC service operation flows for the customization of the device functionality, enabling or disabling particular features on an as-needed basis by a company system administrator with a customer NFC/RFID tag).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ishikawa and Baba with Osa in order to provide mechanisms to allow manufacturers and OEMs the ability to maintain robustness and security for their products throughout the device lifecycle, including authentication of data validity and verification of authorization to control the respective service operations using NFC interactions to communicate with a target device for a particular service operation (Osa, col. 2 lines 35-46).


“causing, by the device, the server to generate the standard digital digest related to the generated random code, wherein the generated random code is further recorded as a local random code of the device.”
However, Baba discloses:
“causing, by the device, the server to generate the standard digital digest related to the generated random code, wherein the generated random code is further recorded as a local random code of the device” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Baba with Osa to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).

As to claim 22, the combination of Ishikawa, Baba and Osa disclosed the invention of claim 16.  Ishikawa does not explicitly disclose:
“wherein the digital digest further includes at least one of :
a serial number of the device, or

However, Baba discloses:
“wherein the digital digest further includes identification information of a bound object of the device” (Baba, col. 16 lines 16-29;  the application gateway (server) identifies the client based on Digest=h(Secret) included in the data received from the client which is stored in a client identifying table indicating a correspondence between client identifiers and Digest=h(Secret) by performing a hash value calculating process based on the secret information (Secret) shared with the client, i.e., the server ID: GUID(S) and the client ID: GUID(C), in the device registration process).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa and Baba with Osa to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Baba in view of Osa in further view of Modarresi.
As to claim 18, Ishikawa, Baba and Osa disclosed the invention of claim 17.  Ishikawa does not explicitly disclose:
“wherein the identifying, by the device, the identity of the user according to the identity information comprises:

However, Modarresi discloses:
“wherein the identifying, by the device, the identity of the user according to the identity information comprises:
generating, by the device, a local digital digest related to the recorded local random code” (Modarresi, fig. 1, steps 120 and 130, col. 5 lines 16-28; the first device receives a digest value from the second device over a second communications channel, e.g., NFC, wherein the second device can be authenticated if the received digest value is consistent with a calculated digest value by the first device, at step 130.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa, Baba and Osa with Modarresi to authenticate communication between a first and second device via a first and second communication channels by utilizing a hashing protocol to calculate a digest value by the first and second devices that when matched, assures that secure communication can be established (Modarresi, col. 5 lines 16-28).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Baba in view of Osa in view of Modarresi in further view of Ben Ayed.
As to claim 19, Ishikawa, Baba, Osa and Modarresi disclosed the invention of claim 18.  Ishikawa does not explicitly disclose:

However, Ben Ayed discloses:
”generating, by the device, an updated random code and uploading the random code to the server so that the server updates the digital digest, wherein the updated random code is further used for updating the local random code” (Ben Ayed, col. 8 lines 29-40; update application can program short wireless token 11 to store one or more encryption or obfuscation functions identified by one or more function codes, and/or a random number).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa, Baba, Osa and Modarresi with Ben Ayed to secure a mobile terminal by pairing the mobile terminal to at least one admin device equipped with a short wireless transceiver, to said at least one admin device, establishing a short wireless connection between said at least one admin device and the mobile terminal and, provisioning the mobile terminal with said authentication device information, using a user’s ID, a device ID, NFC ID information to establish a secure connection between the devices (Ben Ayed, col. 2 lines 5-29).
As to claim 20, Ishikawa, Baba, Osa, Modarresi and Ben Ayed disclosed the invention of claim 19.  Ishikawa does not explicitly disclose:
“wherein the generating, by the device, the updated random code and uploading the random code to the server includes:

generating, by the device, the updated random code and uploading the updated random code to the server after completion of a configuration operation.”
However, Ben Ayed discloses:
“generating, by the device, the updated random code according to a predefined cycle and uploading the updated random code to the server” (Ben Ayed, (48); access interface may send an obfuscation/encrypted formula so that short wireless token 11 can obfuscate/encrypt transmitted information, can return it within a predetermined period so that the lock system may de-obfuscate/de-crypt the returned result). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Ishikawa, Baba, Osa and Modarresi with Ben Ayed to secure a mobile terminal by pairing the mobile terminal to at least one admin device equipped with a short wireless transceiver, to said at least one admin device, establishing a short wireless connection between said at least one admin device and the mobile terminal and, provisioning the mobile terminal with said authentication device information, using a user’s ID, a device ID, NFC ID information to establish a secure connection between the devices (Ben Ayed, col. 2 lines 5-29).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiao et al. (2014/0298037 A1 filed 06/16/2014) discloses systems and methods for providing secure communications between network devices in response to a resource access request, including calculation of message digests based on a combination of several of a user identifier, a random identifier, a resource access path, a server identifier, and a negotiated key parameter to secure the network communications.
Turner et al. (US Pat. 9,917,619 B2 filed 04/29/2016) discloses systems and methods for provisioning a client device through near-field communication (NFC) using an administrator device that can provide configuration parameters to a client device in a factory-reset condition through an NFC bump.  
Boettcher et al. (US Pub. 2016/0037346 A1 filed 03/14/2014) discloses systems and methods for establishing can establish a verified session between a wearable device and a host device; for the duration of the verified session, a host device can request session confirmation from the wearable device at any time to confirm that the verified session is still in progress.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/           Supervisory Patent Examiner, Art Unit 2492